Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-16 are presented for examination.  Claims 1-2 are amended.  Claims 3-16 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of U.S. Patent No. 9,599,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same scope as of the patented claims and only differ in minor language wording.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-9 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nielsen et al (Nielsen), US 2010/0188245.

Nielsen was cited in the previous office action.

As per claim 1, Nielsen taught the invention including a utility locator, comprising:
A housing (figure 5: 136);
An antenna array for sensing a buried utility (pp. 0141-0142, 0161, 0174, 0177, 0182);
A distance sensor element, wherein the distance sensor element is configured to determine a distance between at least one of the antennas of the antenna array and an operating surface (pp. 0357-0359);
A memory (pp. 0149, 0178); 
A processing element for generating information associated with the buried utility (pp. 0142, 0149-0150, 0162); and 
A visual display operatively coupled to the processing element and/or memory, wherein the visual display provides a user interface for visually communicating information by rendering the information on the display device (pp. 0141-0142, 0150, 0162), the displayed information including at least a representation of information relating to a position and depth of at least one sensed utility with respect to a first position of the locator (pp. 0125, 0127, 0130, 0138, 0157, 0385), and a representation of information relating to a direction of current flow of the at least one sensed utility (pp. 0131, 0184).

As per claim 2, Nielsen taught the invention including a method for displaying information relating to one or more utilities on a user device, comprising:
Determining with a distance sensor element a distance between a locator and an operating surface (pp. 0357-0359);
Generating, on a display device, a visual representation of information regarding one or more sensed utilities (pp. 0141-0142, 0150, 0162), wherein the visual representation includes at least a representation of information relating to a position and depth of at least one sensed utility with respect to a first position of the locator (pp. 0125, 0127, 0130, 0138, 0157, 0385), and a representation of information relating to a direction of current flow of the at least one sensed utility (pp. 0131, 0184).

As per claim 3, Nielsen taught the invention as claimed in claim 1.  Nielsen further taught to comprise at least one additional sensor, wherein the additional sensor comprises one or more of an accelerometer, gyroscopic sensor, MEMS sensor, and/or a compass sensor (pp. 0136; figure 17).  

As per claim 4, Nielsen taught the invention as claimed in claim 3.  Nielsen further taught wherein the one or more additional sensors provide inertial navigation to the locator (pp. 0157-0158).  

As per claim 5, Nielsen taught the invention as claimed in claim 1.  Nielsen further taught to comprise a wireless module, wherein the wireless module provides two way communication between the locator and the at least one peripheral device (pp. 0152-0153, 0364, 0455; figure 20).  

As per claim 6, Nielsen taught the invention as claimed in claim 5.  Nielsen further taught wherein the wireless module communicate via ISM radio or a WLAN (pp. 0152-0153).  

As per claim 7, Nielsen taught the invention as claimed in claim 5.  Nielsen further taught wherein the at least one peripheral device includes a transmitter, a line illuminator, a pipe sonde, a laptop, a tablet computer, or/or a smart phone (pp. 0453).  

As per claim 8, Nielsen taught the invention as claimed in claim 1.  Nielsen further taught wherein the visual display is configured to display one more icons or indicators representing 

As per claim 9, Nielsen taught the invention as claimed in claim 8.  Nielsen further taught wherein one or more of the icons or indicators includes a signal strength indicator configured to quantify a current strength of a sensed utility (pp. 0131).  

As per claim 13, Nielsen taught the invention as claimed in claim 2.  Nielsen further taught wherein the display device is configured to display tags on each of one or more sensed utility lines, wherein displaying the tags includes displaying an icon or other indicator which appears to be connected or near one or more utility lines with a specific status as indicated by the icon or other indicator (figure 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (Nielsen), US 2010/0188245, in view of obviousness.

As per claim 10, Nielsen taught the invention as claimed in claim 1.  Nielson further taught to visually display signal strength indicator (pp. 0131) and the standard use of color coding different utility types (pp. 0023).   Nielsen did not specifically teach wherein the visual display includes at least two signal strength icons or indicators which are color coordinated with one or more sensed utility lines.  However, displaying multiple information is a practice well known in the art.  Furthermore, displaying using color coding to indicate correspondence information is a common practice in the art of information presentation.  It would have been obvious to display signal strengths of multiple detected utilities on the display icon and color-code the signal strength with the corresponding utility line to allow an user to easily identify that the same color coded information is of the a specific utility.  

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (Nielsen), US 2010/0188245, in view of Olsson et al (Olsson), US 7,741,848.

As per claim 11, Nielsen taught the invention as claimed in claim 2.  Nielsen did not specifically teach wherein the visual representation further includes information relating to a first flow direction of current relating to a first sensed utility, wherein the information includes one or more arrows or other directional indicator pointing in the first direction of current.  Olsson disclosed to display information relating to first flow direction of current relating to a first sensed utility, wherein the information includes one or more arrows or other directional indicator pointing in the first direction of current (figure 6; col.4, lines 31-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nielsen and Olsson in order to provide more information on the GUI to the user.  

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (Nielsen), US 2010/0188245, in view of Olsson et al (Olsson), US 7,741,848, and further in view of obviousness.

As per claim 12, Nielsen and Olsson taught the invention as claimed in claim 11.  Nielson further taught to use arrows as a marking in presentation (pp. 0023).   Olsson disclosed to display curved elements relating to flow directions of the sensed utility such as water pipe and gas lines (figure 6; col.1, lines 23-30, col.4, lines 31-34).  Nielsen and Olsson did not specifically teach wherein the other directional indicator includes a series of chevrons to indicate an upward flow direction of water or other liquid, and a “V” shape to indicate a downward direction of water or other liquid.  However, the use of a series of arrows for indicating flow direction yields the same result of using curved elements disclosed by Olsson.  Therefore, it is obvious to replace one directional indication symbol with a different one based on desire.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nielson and Olsson and further utilize different types of symbols, icons and marks to represent displayed information.  

Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (Nielsen), US 2010/0188245, in view of Green et al (Green), US 6,735,888.

Green was cited in the previous office action.

As per claim 14, Nielsen taught the invention as claimed in claim 2.  Nielsen did not specifically teach wherein the visual representation further includes a representation of information relating to a first depth of a first sensed utility with respect to a first position of the locator; and
Representation of information relating to a second depth of a second sensed utility with respect to the first position of the locator and the first depth of the first sensed utility.  

Green taught to present buried multiple utilities in 3D images with their relative depth measurement to each other and to the locating device (abstract; col.2, lines 11-15, 31-44, col.3, lines 8-26; figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nielsen and Green to utilize colored 3D images to present a underground utility map with precise depths and relative distances of the each utilities.  

As per claim 15, Nielsen and Green taught the invention as claimed in claim 14.  Green further taught wherein the visual representation further includes a representation of information relating to a height of a third sensed utility with respect to the first position of the locator, the first depth of the first sensed utility, and the second depth of the second sensed utility (figures 1-2).  

As per claim 16, Nielsen and Green taught the invention as claimed in claim 14.  Green further taught to comprise providing a first color representation relating to the first depth relative . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bailey, US 10,042,074
Haddy, US 2014/0012503
Cho et al, US 2011/0148419

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 24, 2022